

116 HR 2503 IH: Supporting Family Mental Health in CAPTA Act
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2503IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Mr. Phillips introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Abuse Prevention and Treatment Act to increase support for mental health. 
1.Short titleThis Act may be cited as the Supporting Family Mental Health in CAPTA Act. 2.Amendments to the Child Abuse Prevention and Treatment Act (a)FindingsSection 2 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is amended— 
(1)in paragraph (6)(A), by inserting physical, behavioral, and after legal,; and (2)in paragraph (11), by inserting trauma-informed, after comprehensive,. 
(b)National clearinghouseSection 103(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5104(b)) is amended— (1)in paragraph (1), by striking effective programs, and inserting evidence-based, evidence-informed, or promising programs,; 
(2)by redesignating paragraphs (5) through (9) as paragraphs (6) through (10), respectively; and (3)by inserting after paragraph (4), the following: 
 
(5)maintain and disseminate information that describes best practices for making appropriate referrals related to, and addressing, the physical, behavioral, mental health, and developmental needs of victims of child abuse or neglect;. (c)Research and assistance activitiesSection 104 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5105) is amended— 
(1)in subsection (a)— (A)in paragraph (1)— 
(i)by striking subparagraph (F) and inserting the following:  (F)effective approaches to interagency collaboration between child welfare agencies, the juvenile justice authorities, and public health and mental health agencies that improve the delivery of services and treatment (including services and treatment related to domestic violence or mental health), which may include approaches relating to methods for continuity of treatment plan and services as children transition between systems;; 
(ii)by redesignating subparagraphs (G) through (M), and subparagraphs (N) and (O), as subparagraphs (H) through (N), and subparagraphs (Q) and (R), respectively; (iii)by inserting after subparagraph (F) the following: 
 
(G)effective practices to leverage community-based resources to prevent child abuse and neglect, including resources regarding physical, behavioral, and mental health, substance use disorder, housing, parent support, financial assistance, early childhood development and learning, education, and other services to assist families;; (iv)by inserting after subparagraph (N), as redesignated by subparagraph (B), the following: 
 
(O)methods to address geographic, racial, and cultural equity and disparities in the child welfare system, including a focus on access to culturally appropriate family strengthening programs and activities that prevent child abuse and neglect; (P)evidence-based, evidence-informed, or promising practices or programs to prevent child abuse and neglect in families that have not had contact with the child welfare system;; and 
(v)in subparagraph (Q), as redesignated by subparagraph (B), by striking subparagraph (O) and inserting subparagraph (R); and (B)in paragraph (2), by striking paragraph (1)(O) and inserting paragraph (1)(R); and 
(2)in subsection (b)(2)— (A)in subparagraph (C), by striking and after the semicolon; 
(B)in subparagraph (D), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(E)various methods and procedures to reduce geographic, racial, and cultural disparities in the child welfare system, which may include engaging law enforcement, education, health, and other relevant systems in such efforts.. (d)Grants for Indian tribesSection 105(a)(1) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106(a)(1)) is amended— 
(1)in subparagraph (D)— (A)by striking entities providing physical and mental health services and inserting entities providing physical, behavioral, and mental health services; 
(B)by striking and health care agencies that support and inserting and physical, behavioral, and mental health care agencies that support; and (C)by striking the health evaluation needs and inserting the physical, behavioral, and mental health evaluation needs; 
(2)in subparagraph (L)(ii), by striking and after the semicolon; (3)in subparagraph (M), by striking the period at the end and inserting ; and; and 
(4)by adding at the end the following:  (N)for enabling Indian Tribes or Tribal organizations to provide services and programs that are adapted to the culture and context of the Tribal communities served.. 
(e)Grants to StatesSection 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended— (1)in subsection (a)— 
(A)in paragraph (6)— (i)in subparagraph (C), by striking and after the semicolon; and 
(ii)by striking subparagraph (D) and inserting the following:  (D)training in early childhood, child, and adolescent development and the impact of child abuse and neglect, and the long-term impacts of adverse childhood experiences; 
(E)training regarding trauma-informed practices to mitigate the effects of trauma for infants, children, youth, and parents; (F)training to enhance linkages among child protective service agencies and entities providing physical, behavioral, and mental health services, and community resources, for purposes of conducting evaluations and providing services related to substantiated cases of child abuse or neglect; and 
(G)training regarding the links between child abuse and neglect and domestic violence, and comprehensive, trauma-informed approaches to working with families with substance use disorder or mental health issues;;  (B)in paragraph (13)(A), by inserting early care and learning and after linkages with; and 
(C)in paragraph (13)(B), by inserting trauma-informed, after supporting prompt,; and (2)in subsection (b)(2)(B)(xxi), by striking (20 U.S.C. 1431 et seq.) and inserting “(20 U.S.C. 1431 et seq.), including a description of how those provisions and procedures are effective in ensuring that such a referral is made and how the State will ensure compliance with those provisions and procedures, which may include— 
 
(I)a memorandum of agreement between the State child welfare agency and the State agency responsible for administering such part, regarding the coordination of referral procedures, communication of the requirement for such referral to child welfare and early intervention staff at the local level, and guidance on local coordination between the those 2 agencies, both systemically and around individual cases; (II)training for local child welfare staff on the nature of developmental delays and disabilities, the prevalence of such delays and disabilities in infants and toddlers in the child welfare system, and the importance of early intervention services; and 
(III)a description of how data will be collected and reported on the percentage of infants and toddlers screened for developmental issues, referred for full evaluation (if screening is not performed by the agency providing early intervention services), determined to need early intervention services, and receiving such services.. (f)Referrals for mental health servicesSection 201(b)(1) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116(b)(1)) is amended in subparagraph (H) by inserting “, mental health,” after “early health”. 
(g)ApplicationSection 204 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116d) is amended— (1)in paragraph (11), by striking and after the semicolon; 
(2)by redesignating paragraph (12) as paragraph (13); and (3)by inserting after paragraph (11) the following: 
 
(12)a description of the actions that the applicant entity will take to improve the mental health of children and families in order to strengthen and support families to prevent child abuse and neglect, including through activities such as— (A)maternal depression screening and treatment, social-emotional screening for young children, evidence-based treatment for families with complex needs, trauma-focused and pro-attachment mental health models; 
(B)programs and services that address social determinants of health; and (C)programs and services that address intimate partner violence in child-serving settings; and. 
(h)Local program requirementsSection 205(a)(3) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116e(a)(3)) is amended— (1)in subparagraph (A), by adding at the end the following: 
 
(v)referral to mental health services, which may include using infant and early childhood mental health evaluation and treatment services; and; and (2)in subparagraph (B)(ix), by striking the period at the end and inserting a semicolon. 
3.Technical amendmentsThe Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) is amended— (1)by striking tribes and inserting Tribes each place the term appears; 
(2)by striking tribal and inserting Tribal each place the term appears; and (3)in paragraph (5) of section 3 (42 U.S.C. 5101 note)— 
(A)by striking tribe and inserting Tribe; and (B)by inserting (without respect to capitalization) after given the terms. 
